Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s amendment of 5 November 2020, in which withdrawn claims 32, 34, 36-37 have been cancelled, is acknowledged.
Claims 24, 29-30, 38-49 are pending in the instant application.
Claims 40-48 are withdrawn, as being drawn to a non-elected invention.
Claims 24, 29-30, 38, 39 and 49 are examined herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 August 2020 is acknowledged and considered. 
Response to arguments of 5 November 2020
Applicant has stated on record (Remarks of 5 November 2020, pages 1-3) that the subject matter of Chen (US 2013/0210877) and the claimed invention were owned by, or subject to an obligation of assignment to the same entity, at the time the claimed invention was made. Therefore, the reference by Chen is disqualified under 35 U.S.C. 103(c). The rejection of claims 24, 29-30, 38, 39 and 49 under 35 U.S.C. 103(a) over Chen et al. (US 2013/0210877) is herein withdrawn.

Applicant argues (page 4) that the cited references do not teach an isoperillyl alcohol or the claimed isoPOH-rolipram conjugate, and the results of the combination would have been unpredictable.
Applicant argues (pages 5-6) that Bhosle only teaches one mutual prodrug that contains a carbamate linkage, which is structurally completely different from the instantly claimed isoPOH-rolipram conjugate. In response, Bhosle is used for the general teaching that a carbamate group can be used to link together two pharmacologically active agents in mutual prodrugs. The fact that Bhosle exemplifies a carbamate which is structurally different from the instant isoPOH-rolipram conjugate does not diminish in any way the general teaching by Bhosle that two active agents can be linked together via a carbamate group to form a mutual prodrug.
Applicant argues (page 6) that Bhosle only teaches ester prodrug having a more efficient absorption compared to the single agent; in response, Bhosle teaches generally (Conclusions) that mutual prodrug design main lead to a marked therapeutic gain compared to single agent.
Applicant argues (pages 7-8) that the office action fails to select any particular compound as a lead compound. In response, the lead compound analysis does not apply in this case, since prior art used in the rejection does not disclose a genus of compounds.
The rejection is made over the combination of teachings by Fernandes and Goldhoff in view of Bhosle.
Fernandes teaches POH perillyl alcohol has in vitro cytotoxicity against glioblastoma cells. Goldhoff teaches that rolipram is effective to slow intracranial glioblastoma growth in vivo. 
Applicant argues (pages 8-9) that Fernandes’ teaching that perillyl alcohol (POH) is an anticancer agent in phase I and II clinical trials “would not have motivated a skilled artisan to divert from perillyl alcohol to isoperillyl alcohol, as Fernandes reports that perillyl alcohol holds great promise and should be studied further”. This is not found persuasive. It is well understood in the field of drug discovery research that success with a drug candidate, such as advancing in clinical trials, does not stop research in the field, but rather it provides motivation to conduct research aimed at new, better analogs/isomers or/and prodrugs of said drug candidate. In this case, the success seen with anticancer drug perillyl alcohol would have provided motivation for a person of ordinary skill in the art to evaluate isomers/analogs of perilyl alcohol and prodrugs thereof as anticancer agents.
Applicant argues (page 9) that the statement used by the examiner in the rejection “compounds similar in structure are expected to have similar properties” is a “sweeping generalization” that “lacks scientific basis”. The examiner disagrees with Applicant’s argument. In response, the examiner emphasizes the Courts have long recognized the relationship between close structural similarity and similar properties. MPEP 2144.09 states:

    PNG
    media_image1.png
    388
    634
    media_image1.png
    Greyscale

In the instant case, perillyl alcohol 
    PNG
    media_image2.png
    152
    121
    media_image2.png
    Greyscale
 isoperillyl alcohol 
    PNG
    media_image3.png
    243
    220
    media_image3.png
    Greyscale
are positional isomers, which differ from each other in the position of one double bond.
The examiner maintains that such close positional isomers are expected to have similar properties. As such, the teaching by Fernandes that perillyl alcohol is an antitumor agent provides motivation for a skilled artisan to evaluate its close positional isomer isoperillyl alcohol for antitumor properties.
Applicant argues (page 9) that cisplatin is an antitumor agent, while its isomer transplatin is clinically inactive. Applicant’s arguments focus on cisplatin and transplatin, which have different chemical structures (as organometallic compounds), different mechanism of action and 
In response, the examiner notes that the type of isomerism in the instant case is different from the isomerism cited by the Applicant: perillyl alcohol and isoperillyl alcohol are positional isomers, and as such they are not cis/trans isomers (as cisplatin/transplatin) or enantiomers.
Further, even though it is well recognized that isomers have similar properties, exceptions or unexpected results, such as transplatin being inactive as anticancer agent, exist. However, in the absence of unexpected results, isomers are considered obvious variants of each other.
Applicant argues (page 9, last paragraph) that there would be no expectation of success to modify perillyl alcohol to arrive at isoperillyl carbamates as claimed.
Applicant further argues (page 10) that Goldhoff teaches rolipram in combination with temozolomide and radiation therapy, neither of which is isoPOH, and a skilled artisan, reading Goldhoff, would not have been motivated to combine rolipram with isoPOH, let alone conjugating rolipram with isoPOH via a carbamate linkage.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejection is made over the combination of three references. 
Fernandes teaches that POH is cytotoxic against glioblastoma cells; based on this teaching isoperillyl alcohol, an isomer of perrillyl alcohol, was expected to have in vitro cytotoxicity against glioblastoma cell lines; Goldhoff teaches that rolipram is effective in treating glioblastoma; and Bhosle teaches generally mutual prodrugs composed of two cytotoxic drugs 
For these reasons, the rejection of claims 24, 29-30, 38, 39 and 49 under 35 U.S.C. 103(a) over Fernandes and Goldhoff, in view of Bhosle is herein maintained and is reproduced below.

Regarding the establishment of unexpected results, a few notable principles are well settled. It is applicant’s burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant. See MPEP 716.02 (b). The claims must be commensurate in the scope with any evidence of unexpected results. See MPEP 716.02 (d). Further, A DECLARATION UNDER 37 CFR 1.132 must compare the claimed subject matter with the closest prior art in order to be effective to rebut a prima facie case if obviousness. See, MPEP 716.02 (e).

Applicant has set forth no arguments against the rejections of claims 24, 29-30, 38, 39 and 49 on the ground of nonstatutory obviousness-type double patenting over claims 1, 3, 8 of US patent 9,499,461 and over claims 1, 2 of co-pending US patent application 16/388,535 (notice of allowance mailed). As a result, these rejections are herein maintained and are reproduced below for Applicant’s convenience.

Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 24, 29-30, 38, 39 and 49 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandes et al. (Oncol. Rep. 2005, 13 (5), 943-947, cited in PTO-892 of 5 August 2020) and Goldhoff et al. (Clin. Cancer Res. 2008, 14 (23), 7717-7725, cited in PTO-892 of 5 August 2020) in view of Bhosle et al. (Indian Journal of Pharmaceutical Sciences 2006, May-June, p. 286-294, cited in PTO-892 of 5 August 2020).  
 
    PNG
    media_image2.png
    152
    121
    media_image2.png
    Greyscale
 inhibits the viability of glioblastoma cell lines U87 and A172 in a concentration-dependent way. Thus, Fernandez teaches the in vitro cytotoxicity of POH in glioblastoma cells. Fernandes teaches that glioblastoma cell lines treated with POH showed morphological alterations characteristic of apoptosis. Fernandes teaches the potential usefulness of perillyl alcohol as a chemotherapeutic agent for patients with recurrent glioblastoma multiforme.
 	Fernandes does not teach a pharmaceutical composition comprising isoperillyl alcohol  (also called (4-isopropylidene cyclohex-1-enyl)methanol)
    PNG
    media_image3.png
    243
    220
    media_image3.png
    Greyscale
(iso-POH), nor does he teach prodrugs of iso-POH such as an isoperillyl alcohol carbamate.  Importantly, the structure of iso-POH contains an -OH group which is amenable to functionalization. 

 	Goldhoff et al. (Clin. Cancer Res. 2008, 14 (23), 7717-7725) teach that rolipram is effective to slow intracranial glioblastoma growth in vivo, when added to first line therapy consisting of temozolomide and radiation (Abstract, Figures 3-5).
 	 
Bhosle teaches carbamate group used to link together two pharmacologically active agents in mutual prodrugs (Figure 3, page 289, right column, last paragraph, page 290 first paragraph). Bhosle exemplifies (page 290, first paragraph) an antineoplastic drug estramustine as a mutual prodrug used in the treatment of cancer; it is composed of two cytotoxic drugs linked through a carbamate linkage; one of the two drugs has a –OH group which is converted into the carbamate moiety in the prodrug (Figure 3). Bhosle teaches that carbamates are hydrolyzed by enzymatic means (page 290, left column, line 11-13) to give CO2 and to release the active drugs (page 290, left column, lines 1-10). Bhosle teaches a more efficient absorption may be achieved with a mutual prodrug, compared to the single agent (page 291, left column). 
 	Bhosle does not specifically teach prodrugs of iso-POH.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Fernandes, Goldhoff and Bhosle to arrive at the instant invention. 
Based on the teachings of Fernandes, the person of ordinary skill in the art would have expected that isoPOH, a very close isomer of perillyl alcohol, retains the cytotoxic properties of POH in glioblastoma cells. Compounds similar in structure are expected to have similar properties. In the absence of unexpected results, isomers are considered obvious variants of each other. "Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly 
Further, it would have been obvious to a person of ordinary skill in the art to combine iso-POH and rolipram in a mutual prodrug having a carbamate group used to link together the two pharmacologically active agents. The person of ordinary skill in the art would have been motivated to design a mutual prodrug of iso-POH and rolipram, because isoperillyl alcohol, an isomer of perrillyl alcohol, was expected to have in vitro cytotoxicity against glioblastoma cell lines, rolipram was known to be effective in treating glioblastoma, as taught by Goldhoff, and anticancer mutual prodrugs composed of two cytotoxic drugs linked through a carbamate linkage were known to have more efficient absorption (PK properties) compared to the single agents, as taught by Bhosle. Thus, the person of ordinary skill in the art would have expected that linking two anticancer agents isoPOH to Rolipram, via a carbamate link, will result in a mutual prodrug which retains anticancer properties. 
Thus, the person of ordinary skill in the art would have combined the teachings of Fernandes, Goldhoff and Bhosle in a mutual prodrug of iso-POH and Rolipram, with the expectation that such a double prodrug will undergo an enzymatic and/or chemical transformation in vivo to release the pharmacologically active parent drugs in the blood of the patient over time. The person of ordinary skill in the art at the time the invention was made would have been motivated to synthesize the carbamate mutual prodrug of iso-POH and Rolipram with the expectation that such a mutual prodrug retains the biological activity of each of the parent drugs, and has improved pharmacokinetic behavior, better drug bioavailability and/or better drug release control. 

With respect to claim 30, the person of ordinary skill in the art would have been motivated to add or coformulate said mutual prodrug with another cytotoxic agent, and use the resulting combination to treat glioblastoma. One of ordinary skill in the art would have reasonably expected that combining two cytotoxic agents, useful for the same purpose, killing glioblastoma cells, will result in a combination useful for killing glioblastoma cells. At least additive cytotoxic effects against glioblastoma cells are expected. See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). 
As such, in the absence of some unexpected results with the claimed mutual prodrug of iso-POH and Rolipram, claims 24, 29-30, 38, 39 and 49 are rejected as prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24, 29-30, 38, 39 and 49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 3, 8 of US patent 9,499,461 (cited in PTO-892 of 5 August 2020). Although the conflicting claims are not identical, they are 
Claims 1, 3, 8 of US patent 9,499,461 are drawn to a pharmaceutical composition comprising perillyl alcohol conjugated with a chemotherapeutic agent with a carbamate linkage; claim 3 cites rolipram as the therapeutic agent; claim 8 is drawn to the pharmaceutical composition of claim 1, wherein the perillyl alcohol carbamate is 4-(3-cyclopentyloxy-4-methoxyphenyl)-2-oxo-pyrrolidine-1-carboxylic acid 4- isopropenyl cyclohex-1-enylmethyl ester (POH-rolipram).
The instant claims are drawn to a pharmaceutical composition comprising isoperillyl alcohol covalently bound via a carbamate linking group to rolipram (isoPOH-rolipram).
It would have been obvious to a person of ordinary skill in the art to replace perillyl alcohol with isoperillyl alcohol in a carbamate conjugate with a chemotherapeutic agent such as rolipram, of claims 1, 3, 8 of US patent 9,499,461, to arrive at the instant invention. Structurally similar compounds, such as isomers (isoPOH and POH), are expected to have similar biological properties. A person of ordinary skill in the art would have replaced POH with its isomer isoPOH, in a carbamate conjugate with a chemotherapeutic agent such as rolipram, with the expectation that the resulting conjugate will retain its therapeutic effect in treating cancer. 
As such, claims 1, 3, 8 of US patent 9,499,461 render obvious instant claims 24, 29-30, 38, 39 and 49. 

Claims 24, 29-30, 38, 39 and 49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable at least over claims 1, 2 of co-pending US patent application 16/388,535 (notice of allowance mailed, cited in PTO-892 of 5 August 2020). Although the conflicting claims are not identical, they are not patentably distinct from each other 
Claims 1, 2 of co-pending US patent application 16/388,535 are drawn to a composition comprising a perillyl alcohol carbamate, wherein the perillyl alcohol carbamate comprises perillyl alcohol conjugated with rolipram; claim 2 is drawn to the composition of claim 1, wherein the perillyl alcohol carbamate is 4-(3-cyclopentyloxy-4-methoxyphenyl)-2-oxo-pyrrolidine-1-carboxylic acid 4- isopropenyl cyclohex-1-enylmethyl ester (POH-rolipram).
The instant claims are drawn to a pharmaceutical composition comprising isoperillyl alcohol covalently bound via a carbamate linking group to rolipram (isoPOH-rolipram).
It would have been obvious to a person of ordinary skill in the art to replace perillyl alcohol with isoperillyl alcohol in a carbamate conjugate with rolipram, of claims 1, 2 of co-pending US patent application 16/388,535, to arrive at the instant invention. Structurally similar compounds, such as isomers (isoPOH and POH), are expected to have similar biological properties. A person of ordinary skill in the art would have replaced POH with its isomer isoPOH, in a carbamate conjugate with a chemotherapeutic agent such as rolipram, with the expectation that the resulting conjugate will retain its therapeutic effect in treating cancer. 
As such, claims 1, 2 of co-pending US patent application 16/388,535 render obvious instant claims 24, 29-30, 38, 39 and 49. 
Conclusion
Claims 24, 29-30, 38, 39 and 49 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627